370 U.S. 728 (1962)
WHITUS
v.
BALKCOM, WARDEN.
No. 1357, Misc.
Supreme Court of United States.
Decided June 25, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Petitioner pro se.
Eugene Cook, Attorney General of Georgia, and Howard P. Wallace, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States District Court for the Southern District of Georgia for a hearing on the merits of the petition for writ of habeas corpus.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.